DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 Response to Amendment
The amendment filed on 06/01/2022  has been entered. Claims 1,3-5, 7-11, 13-16, 18-20, 22-23, 25-27, 29-33, 35-38, 40-42 and 44-50 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5, 7-11, 13-16, 18-20, 22-23, 25-27, 29-33, 35-38, 40-42 and 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (WO 2017145540, for rejection and translation purposes, the US version of the WO document will be used (US Pub No. US20180344289), both cited in the applicant’s 03/01/2019 IDS) in the view of de Jonge et al. (US Pub No. US20170360402).

 Regarding claim 1, Imai teaches a method of performing ultrasound imaging, comprising: 
configuring, with a processing device in operative communication with an ultrasound device (figure 1, element 14, see paragraphs 0024 and 0044), the ultrasound device with a first set of imaging parameter values (figure 1, element 11, paragraph 0041,  The imaging condition setting unit 11 stores imaging conditions corresponding to a plurality of examination parts in advance and sets the imaging conditions corresponding to the examination part determined by the part determination unit 12.); 
determining that the ultrasound device has changed from imaging a first anatomical location of a subject to imaging a second anatomical location of the subject (paragraph 0051; The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed), by: 
determining an anatomical region of the subject that is being imaged using a statistical model receiving one or more of ultrasound data  as input to the statistical model (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity); 
and configuring, based on determining that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location, the ultrasound imaging device with a second set of imaging parameter values without intervening imaging parameter configuration user input after configuring the ultrasound device with the first set of imaging parameter values (Figure 4, see paragraphs 0059-0065; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.).
However, Imai fails to teach determining, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region.
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches determining, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide a method to determine, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 3, Imai teaches the method of claim 1, wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 4, Imai teaches the method of claim 1, however, Imai fails to teach determining the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location (see paragraph 0051).
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches determining the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model (paragraphs 0236 and 0240; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. The non-acoustic image may be captured by an imaging device (e.g., a camera) integrated into the computing device.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide a method to determine the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 5, Imai teaches the method of claim 1, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches the accelerometer data is accelerometer data from the ultrasound imaging device (paragraph 0236; Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide accelerometer data. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 7, Imai teaches the method of claim 1, wherein configuring the ultrasound imaging device with the first set of imaging parameter values is performed subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (figure 4, see paragraphs 0046-0047; the user inputs examination type information to the information input unit 16. The examination type information indicates the content of an examination that continuously examines a plurality of examination parts in a case in which the subject is diagnosed. For example, in a continuous examination that is generally called an eFAST examination. In a case in which the user selects the eFAST examination from the continuous examination candidates, the eFAST examination is input as the examination type information to the information input unit 16).

Regarding claim 8, Imai teaches a method of performing ultrasound imaging, comprising:
 automatically configuring, with a processing device in operative communication with an ultrasound imaging device (Figure 1, see paragraphs 0024 and 0044), the ultrasound imaging device with a set of imaging parameter values based on automatically determining an anatomical location of the subject being imaged by the ultrasound imaging device by (Figure 4, see paragraphs 0059-0065; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.):
determining an anatomical region of the subject that is being imaged using a statistical model receiving one or more of ultrasound data as input to the statistical model (Figure 4, paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, Imai fails to teach determining, using accelerometer data, the anatomical location within the anatomical region.
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches determining, using accelerometer data, the anatomical location within the anatomical region (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide accelerometer data. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 9, Imai teaches the method of claim 8, wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 10, Imai teaches the method of claim 8, however, Imai fails to teach wherein using the statistical model comprises receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0051).
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches using the statistical model comprises receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model (paragraphs 0236 and 0240; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. The non-acoustic image may be captured by an imaging device (e.g., a camera) integrated into the computing device.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide an optical image. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.


Regarding claim 11, Imai teaches the method of claim 8, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches the accelerometer data is accelerometer data from the ultrasound imaging device (paragraph 0236; Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide accelerometer data. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 13, Imai teaches the method of claim 8, wherein automatically configuring the ultrasound imaging device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound imaging device is performed subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (figure 4, see paragraphs 0046-0047; the user inputs examination type information to the information input unit 16. The examination type information indicates the content of an examination that continuously examines a plurality of examination parts in a case in which the subject is diagnosed. For example, in a continuous examination that is generally called an eFAST examination. In a case in which the user selects the eFAST examination from the continuous examination candidates, the eFAST examination is input as the examination type information to the information input unit 16).

Regarding claim 14, Imai teaches the method of claim 8, wherein automatically configuring the ultrasound imaging device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound device is performed without receiving user input regarding configuration of the ultrasound imaging device (Figure 4, see paragraphs 0059-0063; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.).

Regarding claim 15, Imai teaches the method of claim 8, wherein the set of imaging parameter values corresponds to the anatomical location being imaged by the ultrasound imaging device (Figure 4, see paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.).

Regarding claim 16, Imai teaches a method of operating an ultrasound imaging device for a FAST or eFAST exam, comprising (figure 4, see paragraphs 0046-0047; the user inputs examination type information to the information input unit 16. The examination type information indicates the content of an examination that continuously examines a plurality of examination parts in a case in which the subject is diagnosed. For example, in a continuous examination that is generally called an eFAST examination. In a case in which the user selects the eFAST examination from the continuous examination candidates, the eFAST examination is input as the examination type information to the information input unit 16):
 automatically determining whether a cardiac region or an abdominal region is being imaged by the ultrasound imaging device using a statistical model receiving one or more of ultrasound data as input to the statistical model (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity);
 and automatically configuring, with a processing device in operative communication with the ultrasound imaging device (Figure 1, see paragraphs 0024 and 0044), the ultrasound imaging device with a cardiac preset when an anatomical  location within the cardiac region is being imaged (paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen or cardiac apex, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.) and automatically configuring the ultrasound imaging device with an abdominal preset when an anatomical  location within the abdominal region is being imaged during the FAST or eFAST exam (paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.
However, Imai fails to teach determining, using accelerometer data, that an anatomical location within the cardiac region or the abdominal region of the subject is being imaged. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0051).
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches determining, using accelerometer data, a change in the pose of the ultrasound imaging device (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide a method to determine, using accelerometer data, that the ultrasound imaging device has changed its location. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 18, Imai teaches the method of claim 16, wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 19, Imai teaches the method of claim  16, however fails to explicitly teach wherein automatically determining whether the cardiac region or the abdominal region is being imaged by the ultrasound imaging device using the statistical model comprises receiving  the optical image or the optical video obtained with a camera on the processing device as input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0051).
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches using the statistical model comprises receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model (paragraphs 0236 and 0240; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. The non-acoustic image may be captured by an imaging device (e.g., a camera) integrated into the computing device.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide an optical image. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 20, Imai teaches the method of claim 16, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches the accelerometer data is accelerometer data from the ultrasound imaging device (paragraph 0236; Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide accelerometer data. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 22, Imai teaches wherein automatically configuring the ultrasound imaging device with a cardiac preset when an anatomical location within the cardiac region is being imaged and automatically configuring the ultrasound imaging device with the abdominal preset when an anatomical location within the abdominal region is being imaged during the FAST or eFAST exam is performed without receiving user input regarding configuration of the ultrasound imaging device (see paragraphs 0059-0063, 0070, and 0072-0073, ex: In a case in which the part determination unit 12 outputs the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.) 

Regarding claim 23, Imai teaches an apparatus, comprising: 
a processing device in operative communication with an ultrasound imaging device and configured to (Figure 1, see paragraphs 0024 and 0044): configure the ultrasound imaging device with first set of imaging parameter (figure 1, element 11, paragraph 0041,  The imaging condition setting unit 11 stores imaging conditions corresponding to a plurality of examination parts in advance and sets the imaging conditions corresponding to the examination part determined by the part determination unit 12.); 
determine that the ultrasound imaging device has changed from imaging a first anatomical location of a subject to imaging a second anatomical location of the subject by (paragraph 0051; The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed):
determining an anatomical region of the subject that is being imaged  using a statistical model receiving one or more of ultrasound data as input to the statistical model (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity); 
and configure, based on determining that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location, the ultrasound imaging device with a second set of imaging parameter values without intervening imaging parameter configuration user input after configuring the ultrasound imaging device with the first set of imaging parameter values (Figure 4, see paragraphs 0059-0065; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.).
However, Imai fails to teach determining, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region.
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches determining, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide a method to determine, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 25, Imai teaches the apparatus of claim 23, wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 26, Imai teaches the apparatus of claim 23, however, Imai fails to teach wherein determining the anatomical region of the subject that is being imaged using the statistical model receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location (see paragraph 0051).
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches determine the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model (paragraphs 0236 and 0240; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. The non-acoustic image may be captured by an imaging device (e.g., a camera) integrated into the computing device.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide a method to determine the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 27, Imai teaches the apparatus of claim 23, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches the accelerometer data is accelerometer data from the ultrasound imaging device (paragraph 0236; Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide accelerometer data. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 29, Imai teaches the apparatus of claim 23, wherein the processing device is configured to configure the ultrasound imaging device with the different sets of imaging parameter values subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (figure 4, see paragraphs 0046-0047; the user inputs examination type information to the information input unit 16. The examination type information indicates the content of an examination that continuously examines a plurality of examination parts in a case in which the subject is diagnosed. For example, in a continuous examination that is generally called an eFAST examination. In a case in which the user selects the eFAST examination from the continuous examination candidates, the eFAST examination is input as the examination type information to the information input unit 16). 

Regarding claim 30, Imai teaches an apparatus, comprising: 
a processing device in operative communication with an ultrasound device and configured to (Figure 1, see paragraphs 0034 and 0044):
 automatically configure the ultrasound imaging device with a set of imaging parameter values based on automatically determining an anatomical location of a subject being imaged by the ultrasound imaging device by(Figure 4, see paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.):
determining an anatomical region of the subject that is being imaged using a statistical model receiving one or more of ultrasound data as input to the statistical model (Figure 4, paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, Imai fails to teach determining, using accelerometer data, the anatomical location within the anatomical region.
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches determining, using accelerometer data, the anatomical location within the anatomical region (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide accelerometer data. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 31, Imai teaches the apparatus of claim 30, wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 32, Imai teaches the apparatus of claim 30, teaches wherein using the statistical model receiving one or more of ultrasound data as input to the statistical model (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach statistical model receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model 
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches statistical model receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model 
 (paragraphs 0236 and 0240; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. The non-acoustic image may be captured by an imaging device (e.g., a camera) integrated into the computing device.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide an optical image. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 33, Imai teaches the apparatus of claim 30, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches the accelerometer data is accelerometer data from the ultrasound imaging device (paragraph 0236; Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide accelerometer data. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 35, Imai teaches the apparatus of claim 30, wherein the processing device is configured to automatically configure the ultrasound imaging device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound imaging device subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (figure 4, see paragraphs 0046-0047; the user inputs examination type information to the information input unit 16. The examination type information indicates the content of an examination that continuously examines a plurality of examination parts in a case in which the subject is diagnosed. For example, in a continuous examination that is generally called an eFAST examination. In a case in which the user selects the eFAST examination from the continuous examination candidates, the eFAST examination is input as the examination type information to the information input unit 16).

Regarding claim 37, Imai teaches the apparatus of claim 30, wherein the set of imaging parameter values corresponds to the anatomical location of the subject being imaged by the ultrasound imaging device (figure 1, element 11, paragraph 0041,  The imaging condition setting unit 11 stores imaging conditions corresponding to a plurality of examination parts in advance and sets the imaging conditions corresponding to the examination part determined by the part determination unit 12.).

Regarding claim 38, Imai teaches an apparatus configured to operate an ultrasound imaging device for a FAST or eFAST exam, comprising (figure 4, see paragraphs 0046-0047):
 a processing device in operative communication with the ultrasound imaging device and configured to (figure 1, see paragraphs 0024 and 0044): 
automatically determine whether a cardiac region or an abdominal region  of a subject is being imaged by the ultrasound imaging device using a statistical model receiving one or more of ultrasound data as input to the statistical model (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity);
and 10359266.4Application No.: 16/192,6209 Docket No.: B1348.70066US01 automatically configure the ultrasound imaging device with a cardiac preset when an anatomical location within the cardiac region is being imaged (paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen or cardiac apex, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.) and automatically configure the ultrasound imaging device with an abdominal preset when an anatomical location within the abdominal region is being imaged during the FAST or eFAST exam (paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.).
However, Imai fails to teach determine, using accelerometer data, that an anatomical location within the cardiac region or the abdominal region is being imaged. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0051).
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches determine, using accelerometer data, that an anatomical location within the cardiac region or the abdominal region is being imaged (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide a method to determine, using accelerometer data, that the ultrasound imaging device has changed its location. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 40, Imai teaches the apparatus of claim 38, wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 41, Imai teaches the apparatus of claim 38, however, Imai fails to teach wherein using the statistical model comprises receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0051).
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches using the statistical model comprises receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model (paragraphs 0236 and 0240; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. The non-acoustic image may be captured by an imaging device (e.g., a camera) integrated into the computing device.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide a method to determine the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 42, Imai teaches the apparatus of claim 38, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches the accelerometer data is accelerometer data from the ultrasound imaging device (paragraph 0236; Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide accelerometer data. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 44, Imai teaches the apparatus of claim 38, wherein the processing device is configured to automatically configure the ultrasound imaging device with the cardiac preset when an anatomical location within the cardiac region is being imaged and automatically configuring the ultrasound imaging device with the abdominal preset when an anatomical location within the abdominal region is being imaged during the FAST or eFAST exam without receiving user input regarding configuration of the ultrasound device (see paragraphs 0059-0063, 0070, and 0072-0073, ex: In a case in which the part determination unit 12 outputs the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.) 

Regarding claim 45, Imai teaches the method of claim 1, teaches determining that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region  (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach accelerometer data represents orientation of the ultrasound imaging device; and determining that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region is based 10359266.4Application No.: 16/192,62010 Docket No.: B1348.70066US01 at least in part on the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches accelerometer data represents orientation of the ultrasound imaging device; the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 46, Imai teaches the method of claim 8 , wherein: determining the anatomical location being imaged (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 47, Imai teaches the method of claim 16, wherein: determining that an anatomical location within the cardiac region or the abdominal region is being imaged (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 48, Imai teaches the apparatus of claim  23, wherein: determining that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 49, Imai teaches the apparatus of claim 30, wherein: determining the anatomical location within the anatomical region (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach the accelerometer data represents orientation of the ultrasound imaging device; the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Regarding claim 50, Imai teaches the apparatus of claim 38, wherein: 10359266.4Application No.: 16/192,62011 Docket No.: B1348.70066US01 determining that an anatomical location within the cardiac region or the abdominal region is being imaged (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Jonge, in the same field of endeavor in the subject of methods of operating an ultrasound device, teaches the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located (paragraph 0236; , the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. Additional information may also be employed to identify the pose of the ultrasound device in combination with (or in place of) the information extracted from the non-acoustic image. For example, the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units).)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Jonge to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. This modification will provide movement information of the ultrasound device that will  be employed to determine the pose of the ultrasound device as taught within Jonge in paragraph 0236.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. The applicant argues that the cited prior art fails to teach determining an anatomical region of the subject that is being imaged using a statistical model receiving one or more of ultrasound data, an optical image, and an optical videounit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity as described in paragraphs 0051 and 0058. Therefore, Imai teaches using ultrasound images as an input to a machine learning model to correlate the images to saved patterns to detect and determine the anatomy being imaged. The claim language indicated that the statistical model uses one of ultrasound data, an optical image, and an optical video.

The applicant argues that the prior art does not teach determining, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region. The examiner indicated that this argument is moot because a new reference (Jonge et al.) is used to teach an accelerometer data obtained for an accelerometer sensor attached to the ultrasound imaging device to detect the changes in the pose of an ultrasound imaging device. The pose information is later inputted into a statistical model to detect the changes as disclosed in paragraph 0236.
	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793